Exhibit 10.2

 
SIXTH AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


THIS SIXTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Sixth Amendment”)
is made effective as of the 1st day of January 2010, by and between OLD LINE
BANK, a Maryland-chartered commercial bank (the “Bank” or “Employer”) and JAMES
W. CORNELSEN (the “Employee”).  This Sixth Amendment amends in certain respects
that certain Executive Employment Agreement dated March 31, 2003, between the
Bank and Employee, as amended by that certain First Amendment to Executive
Employment Agreement dated as of December 31, 2004, Second Amendment to
Employment Agreement dated as of December 30, 2005, Third Amendment to
Employment Agreement dated as of January 1, 2007, Fourth Amendment to Employment
Agreement dated as of January 1, 2008 and Fifth Amendment to Employment
Agreement dated as of January 1, 2009 (collectively, the “Original Agreement”).




 
1.
Capitalized Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Original Agreement.



 
2.
Amendments.  The Original Agreement is hereby amended as follows:



 
a.
The following sentence is hereby added to the end of Section 3.1 of the Original
Agreement:



“As of January 1, 2010, the Board extended the Term for one additional year such
that, as of such date, the Term was to expire as of March 30, 2015.”


 
b.
Section 4.1(a) of the Original Agreement is hereby amended by deleting said
section in its entirety and replacing it with the following:



“(a) Base Salary.  During the Term the Employee will receive a base salary at
the rate of $275,000 per annum, payable in substantially equal installments in
accordance with the Bank’s regular payroll practices (“Base Salary”).  The
Employee’s Base Salary will be reviewed by the Board annually, and the Employee
will be entitled to receive annually an increase in such amount, if any, as may
be determined by the Board.”


All of the provisions of the Original Agreement are incorporated herein by
reference and shall remain and continue in full force and effect as amended by
this Sixth Amendment.


 
3.
Counterparts.  The Amendment may be executed in any number of counterparts, each
of which shall be considered an original for all purposes but all of which shall
together constitute one and the same instrument.

 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Sixth Amendment,
under seal, as of January 28, 2010, effective as of January 1, 2010.


WITNESS/ATTEST:
OLD LINE BANK
           
/s/ Christine M. Rush
By:    /s/ Charles A. Bongar, Jr.        (SEAL)
 
Name: Charles A. Bongar, Jr.
 
Title: Chairman of Compensation Committee







WITNESS:






/s/ Christine M. Rush
/s/James W. Cornelsen          (SEAL)
 
JAMES W. CORNELSEN












--------------------------------------------------------------------------------
